DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and figure 5A in the reply filed on June 28, 2022 is acknowledged.
	It is noted that applicant’s canceled all of the original claims and provided claims only drawn to the article, therefore at this time the restriction requirement between groups I and II is moot in light of the new claims, however, applicant’s have not elected the article claims and method claims filed in subsequent responses may be withdrawn as drawn to a non-elected invention without traverse.  Applicant’s also elected figure 5A but did not supply the claims that read upon the election species, therefore the examiner has considered the new claim limitations compared to the details shown in the elected embodiment of figure 5A, and from this analysis it appears that claim 22 is drawn to subject matter found in non-elected figure 3; and claims 29-33 appear to be found in non-elected species of figure 4, therefore since these claims are drawn to a non-elected species elected without traverse they are being withdrawn at this time.  
Claims 22 and 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 34, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lollis (4237936).   The reference to Lollis discloses the recited  trap door cap for sealing around a trap door of a trap (title sets forth the device is for a pig trap closure which is considered a trap door for a pig and the closure for the opening which acts as a trap door providing entry into the pipe system for the pig), comprising:
a canister (22; fig 3) comprising a closed end (near 22 in fig 3) and side walls (near 22 in fig 5, extending from 22 to 24) extending from the closed end (seen in fig 3), wherein the side walls and the closed end together define a cup-shaped body having an open end opposite the closed end (seen in fig 3);
a seal (84; fig 5) configured to selectively apply a pressure-tight seal around an exterior surface of the trap (trap is portion 14 in fig 5) at a longitudinal location of the trap inward of the trap door (trap door is the opening near 18 which acts as a door for the insertion into the system; see fig 5); and
a pressure-tight connection (formed by element 52 in combination with the seal and other structure; fig 5) between the seal and the open end of the cup-shaped body (seen in fig 5; and generally in fig 3);
wherein the side walls, the closed end, the seal, and the pressure-tight connection together form a pressure-tight inner volume within the canister (col 3, line 60 to col 4, line 13 discusses the device keeps pressurized fluid in the system which suggest a pressure tight connection). 
With respect to claim 23, an inner dimension of the canister exceeds an outer dimension of the trap (as seen in figure 5, the canister 22 exceeds an outer dimension of the trap 14 at least near 18 since portion 18 of 14 is inside of the canister 22).  
	With respect to claim 34, the seal comprises a clamshell clamp removably clampable to the exterior surface of the trap at the longitudinal location (fig 5 shows portion 52 which is part of the sealing apparatus comprises a clamshell clamp shown in figure 2 to have a half 52 and another half 46 of the clamshell, and clamp member 76 which would allow it to be removably clampable to the exterior surface of the trap 14 as seen in fig 5).  
	With respect to claim 35, the clamshell clamp  comprises a first clamshell part (52; fig 2), a second clamshell part (46; fig 2), and a fastener (76; fig 2) to selectively fasten the first clamshell part to the second clamshell part (also 62 in fig 2 does this as well).  

Claim(s) 21, 23, 34, 35, 36, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stewart (1593041).
The reference to Stewart discloses the recited  trap door cap for sealing around a trap door of a trap (such is considered to be merely intended use, where the device could be used to seal around a trap door, but it is also considered a trap door and the closure for the opening which acts as a trap door providing entry into the pipe system is at least taught, where 1 can be considered a trap and the opening provided in portion 2 forms a door to the interior of the trap pipe 1), comprising:
a canister (10; fig 2) comprising a closed end (near 10 in fig 2) and side walls (near 11,12 in fig 2, extending from 10) extending from the closed end (seen in fig 2), wherein the side walls and the closed end together define a cup-shaped body having an open end opposite the closed end (seen in fig 2);
a seal (14; fig 2) configured to selectively apply a pressure-tight seal around an exterior surface of the trap (end portion 2 of the trap is portion sealed on the outside end of the 2 which is part of 1 and an exterior surface) at a longitudinal location of the trap inward of the trap door (the seal 14 is located at a longitudinal location of the trap 1 inward in the canister which is inward from the location of the opening in 2 which forms the trap door, being inward with respect to the canister 10); and
a pressure-tight connection (formed by element 5 in combination with the seal and other structure; fig 2) between the seal and the open end of the cup-shaped body (seen in fig 2);
wherein the side walls, the closed end, the seal, and the pressure-tight connection together form a pressure-tight inner volume within the canister (pg 1, lines 65-79 discusses forming a seal to prevent leakage; and lines 1-12 discuss water pipes which are known to be pressurized; thereby leading to a pressure tight seal). 
With respect to claim 23, an inner dimension of the canister exceeds an outer dimension of the trap (as seen in figure 2, the canister 10 exceeds an outer dimension of the trap 1 since it extends outward past 11).  
	With respect to claim 34, the seal comprises a clamshell clamp removably clampable to the exterior surface of the trap at the longitudinal location (fig 3 shows portion 5 which is part of the sealing apparatus comprises a clamshell clamp shown in figure 3 to have a half 5 and another half unmarked of the clamshell, and bolted flange connection near 8 by bolts 9 which would allow it to be removably clampable to the exterior surface of the trap 1 as seen in fig 3).  
	With respect to claim 35, the clamshell clamp  comprises a first clamshell part (5; fig 3), a second clamshell part (unmarked but same structure as 5; fig 3), and a fastener (9 or near 6; fig 3) to selectively fasten the first clamshell part to the second clamshell part.
	With respect to claim 36, the pressure-tight connection comprises a first flange extending laterally from the clamshell clamp (portion of 5 in fig 2 having bolt 18 therein is a flange portion), a second flange formed on the open end of the canister (the outer portion of 10 near 11 that has bolt 18 therein), and a flange connector to selectively fasten the first flange to the second flange (bolts 18 in figs 2 and 3).
	With respect to claim 39, the fastener comprises a plurality of bolts and wherein a tightness of the plurality of bolts controls a compression of the clamshell clamp (bolt 7,9 passes through portions of the clamshell clamp and compresses it together which would affect the compression of the clamshell clamp). 
	With respect to claim 40, the flange connector comprises a plurality of bolts (18; figs 2,3) and wherein a tightness of the plurality of bolts controls a compression of the first flange to the second flange (the bolts 18 seen in fig 2 when tightened would control compression of the first flange to the second flange).  
	The reference teaches all of the recited structure with the exception of specifically reciting such is for use with a trap door, but such is merely considered to be intended use where the cap system in Stewart is capable of use on a pipe end that is considered a trap as well, but if such is later argued to not be a trap it would have been obvious to one skilled in the art to utilize the structure of Stewart to cap a trap door as such is merely intended use and obvious to one skilled in the art to try using the device to cap other types of pipe ends including traps to increase the usefulness of the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-25, 27, 28, 34-35, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (2999515) in view of Lollis.  The reference to Watson discloses the recited cap assembly where such does not clearly set forth use with a trap door (which in pig assemblies can be laterally provided) comprising:
a canister (10; fig 2) comprising a closed end (near 10 in fig 2) and side walls (near 21 in fig 2, extending from 10) extending from the closed end (seen in fig 2), wherein the side walls and the closed end together define a cup-shaped body having an open end opposite the closed end (seen in fig 2);
a seal (18; fig 2) configured to selectively apply a pressure-tight seal around an exterior surface of the trap (the seal is sealed against the outside of pipe 12 which can be considered as a trap in general) at a longitudinal location of the trap inward of the trap door (this is not provided for in the reference); and
a pressure-tight connection (formed by element 14,15 in combination with the seal and other structure; fig 2) between the seal and the open end of the cup-shaped body (seen in fig 2);
wherein the side walls, the closed end, the seal, and the pressure-tight connection together form a pressure-tight inner volume within the canister (col 1, lines 7-8 discusses sealing a pipe for fluids under pressure; thereby leading to a pressure tight seal). 
The reference to Watson does not teach an opening which can act as a trap door in the wall of the trap pipe, although it does teach a breach in the pipe which is an opening but not designed for being a trap door.  The refence to Lollis discloses a similar cap structure which is designed to seal around a port in a pipe that can act as a trap door for inserting a pig in to the pipeline forming the trap.  It would have been obvious to one skilled in the art to modify the device in Watson by providing an opening in the pipe wall of the trap pipe designed as a trap door in the pipe as suggested by Lollis where such is the same structure of a cap used to cover an opening in a pipe to form a fluid tight seal, and would increase the usefulness of the device in Watson to increase its value by designing it for other uses as well.
With respect to claim 23, an inner dimension of the canister exceeds an outer dimension of the trap (as seen in figure 2, the canister 10 exceeds an outer dimension of the trap 12 since it extends outward past 11 which is where the trap door as modified would go, and any portion of the pipe 12 which forms an upward branch forming the trap extending from the outside of pipe 12 would be sized to fit within the canister since that is how the cap in Lollis is designed and upon modification would be met by Watson once modified as well).  
With respect to claim 24, the seal comprises a deformable annular rim (the seal in Watson is seen in fig 2 to have a tapered end  that contacts the outside of 12, and the pointed end of the tapered end would be considered an annular rim and since the seal is deformable would be a deformable annular rim).  
With respect to claim 25, the deformable annular rim is made of an elastically deformable material (col 2, lines 42-53 discuss the seal 18 is energized by compression which suggests such is an elastically deformable material, however, such would also be an obvious choice of mechanical expedients to use this type of material since it is a known seal material that can be compressed and obvious to one skilled in the art to use that type of material for this type of use).  
With respect to claim 27, the pressure tight connection comprises an integral connection between the deformable annular rim and the open end of the canister (as seen in fig 1 the pressure tight connection of 15 combined with the seal 18 provided with the deformable annular rim are all assembled into a single structure which is considered integral, and since the claim does not require a one piece structure such is considered integral at this time).
With respect to claim 28, the canister and the deformable annular rim are made of an elastically deformable material, at least the deformable annular rim is an elastically deformable material, and making the canister of a specific material such as elastically deformable material is considered merely a choice of mechanical expedients where it would have been obvious to one skilled in the art to optimize the material used for the canister to reach the desired sealing effect while allowing for some flexibility to achieve the seal when the trap is not exactly the same shape thereby allowing for some flexibility of the canister to still fit when the trap is not exactly perfect in shape thereby improving the device and making it more versatile).  
With respect to claim 34, the seal comprises a clamshell clamp removably clampable to the exterior surface of the trap at the longitudinal location (figs 1-3 show portion 14,15 which is part of the sealing apparatus comprises a clamshell clamp shown to have a half 14 and another half 15 of the clamshell, and bolted flange connection near 16,17 by bolts would allow it to be removably clampable to the exterior surface of the trap 12 as seen in fig 2).  
	With respect to claim 35, the clamshell clamp  comprises a first clamshell part (14; fig 1), a second clamshell part (15; fig 1), and a fastener (16,17; fig 2) to selectively fasten the first clamshell part to the second clamshell part.
	 
With respect to claim 39, the fastener comprises a plurality of bolts (16,17 fig 2), and wherein a tightness of the plurality of bolts controls a compression of the clamshell clamp (tightening of the bolts would pull both half shells together and compress them toward one another).  

Claim(s) 26, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Lollis as applied to claims 21, 23-24, 27, 28, 34, 35, and 39 above, and further in view of Timmons (4652023).
With regards to claim 26, the reference to Watson as modified fails to disclose a sealing material disposed on a surface of the annular rim that contacts the exterior surface of the trap.  The reference to Timmons discloses that it is old and well known in the art to provide clamshell type housings for disposing around the outside of a pipe formed by half shells 10,12 can be provided with a sealing material 36 in figure 1 which is disposed on a surface of a rim 16,18 of half shells 10,12 to contact the pipe they are provided around.  It would have been obvious to one skilled in the art to provide the clamshell members of Watson as modified with sealing material disposed on a surface of the annular rim that contacts the exterior surface of the trap as suggested by Timmons, where such would insure the proper seal of the clamshell to the outside of the pipe or trap it is placed around is achieved and no leakage occurs thereby preventing loss of fluids and/or damage to outer areas from leaking materials.
With respect to claim 37, further comprising a sealing material disposed on a surface of the clamshell clamp that contacts the exterior surface of the trap.  Such is also not shown by Watson but in the same manner as claim 26 it would have been obvious to one skilled in the art to provide the clamshell members of Watson as modified with sealing material disposed on a surface of the annular rim that contacts the exterior surface of the trap as suggested by Timmons, where such would insure the proper seal of the clamshell to the outside of the pipe or trap it is placed around is achieved and no leakage occurs thereby preventing loss of fluids and/or damage to outer areas from leaking materials.
With respect to claim 38, further comprising a sealing material disposed between the first flange and second flange.  Such is also not shown by Watson but the seals taught by Timmons extend within the flange area as well as between the clamshell and pipe as seen in fig 1, and for the same reason it would have been obvious to one skilled in the art to provide the clamshell members of Watson as modified with sealing material disposed on a surface of the annular rim and between the flanges that contacts the exterior surface of the trap and seals the flanges as well as suggested by Timmons, where such would insure the proper seal of the clamshell to the outside of the pipe or trap it is placed around is achieved and no leakage occurs thereby preventing loss of fluids and/or damage to outer areas from leaking materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Mercier, Frees, Lawson, and Carroll disclosing state of the art sealing apparatus including cap structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH